1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6   IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 LAUREN STEWART-BRUNELLE,

 8          Plaintiff-Appellant,

 9 v.                                                                           NO. 31,084

10   WAL-MART STORES, INC., a
11   foreign company doing business in
12   the State of New Mexico, and
13   OUDALOM SOUMPHOLPHAKDY,
14   Pharm. D. RPH,

15          Defendants-Appellees.

16 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
17 Carl J. Butkus, District Judge

18 Roger Eaton
19 Albuquerque, NM

20 for Appellant

21   Modrall, Sperling, Roehl, Harris & Sisk, P.A.
22   Alex C. Walker
23   Tiffany L. Roach
24   Albuquerque, NM

25 for Appellees
 1                           MEMORANDUM OPINION

 2 VANZI, Judge.

 3        Plaintiff appeals an order granting Defendants’ motion for summary judgment

 4 on Plaintiff’s claim for negligent infliction of emotional distress. In this Court’s

 5 notice of proposed summary disposition, we proposed to affirm. Defendants have

 6 filed a memorandum in support. Plaintiff has not filed a memorandum in opposition,

 7 and the time to do so has passed. “Failure to file a memorandum in opposition

 8 constitutes acceptance of the disposition proposed in the calendar notice.” Frick v.

 9 Veazey, 116 N.M. 246, 247, 861 P.2d 287, 288 (Ct. App. 1993). Because no party

10 opposes our proposed summary disposition, we affirm for the reasons provided in our

11 notice.

12        IT IS SO ORDERED.


13                                        __________________________________
14                                        LINDA M. VANZI, Judge

15 WE CONCUR:


16 _________________________________
17 CYNTHIA A. FRY, Judge


                                            2
1 _________________________________
2 TIMOTHY L. GARCIA, Judge




                                  3